Citation Nr: 1422364	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left hand arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, J.D.T., A.T., D.B., and R.S. 


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955 with subsequent periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A Travel Board hearing was held in December 2012 before the undersigned Veterans Law Judge (VLJ).  This transcript has been associated with the claims file.

The case was before the Board in April and September 2013, and was remanded to allow the RO to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that arthritis of the left hand is related to service.


CONCLUSION OF LAW

Arthritis of the left hand was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has also submitted private treatment records which have been associated with the claims file.  In December 2007, the RO issued a Formal Finding of Unavailability of treatment records from the Salisbury VA Medical Center for the 1976 calendar year.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Analysis

The Board has reviewed the Veteran's service treatment records and there is no evidence that he complained of, was diagnosed with, or was treated for arthritis while in service.  The Veteran was seen on multiple occasions for examinations but he specifically denied arthritis or joint deformity.  See e.g., Report of Medical Examination from September 1955 and Report of Medical History from April 1956.  This evidence weighs against the Veteran's claim that arthritis began in service.

Private treatment records from July 1957, within two years of service discharge, show complaints of pain and swelling of the feet and ankles, continuing to the right knee joint and left hip.  This joint pain resolved in August 1957.  In December 1962 the Veteran was treated for joint pain, including the left hand, which revealed swollen fingers.  After being hospitalized until January 1963 the Veteran was diagnosed with probable rheumatic fever.

Generalized joint pain was noted on re-evaluation in March 1966.  In a May 1973 x-ray there was evidence of mild deformity of the styloid process of the right 5th metatarsal suggesting an old injury.  X-rays were otherwise normal with no reference to left hand arthritis.  A May 1973 VA examination revealed extensive complaints of joint pain.  These treatment notations were made in the context of determining whether the Veteran has rheumatoid arthritis, a disorder for which service connection already has been denied pursuant to a final 1973 RO rating decision and is not on appeal. 

At his May 2013 VA examination the Veteran reported that he did not have joint problems during service, but that his joint became swollen just after separation from service in 1956.  He reported that he was also hospitalized in 1957 and 1962 for the same symptoms.  He reported that his joints ached and swelled in cold weather.  He also reported that he had to quit his job when he initially had arthritis symptoms because he could not work assembling furniture.

The May 2013 VA examiner noted that on hospital admission in 1957 the Veteran had a history of migratory arthritis starting in his feet and ankles, then right knee and left hip.  The joint pains resolved by August 1957.  The symptoms described were consistent with rheumatic fever and not rheumatoid arthritis.  This examiner also noted normal clinical findings associated with the left thumb, except for x-rays revealing osteophytic spurring of the distal interphalangeal joint (DIP) joint.

The Veteran's daughter testified at his December 2012 Board hearing that he had been diagnosed with arthritis in 1968 or 1969 after he separated from service, although the Veteran testified that his hand pain began in service.  The Veteran's daughter also testified that he lost his job in 1959, shortly after separating from service, because he had crippling hand pain due to arthritis.  

The VA obtained a new opinion in March 2014.  The examiner opined that it was less likely than not that the Veteran's left thumb arthritis was related to service.  She opined it was at least as likely as not that his arthritis was related to the normal aging process and occupational exposure as a furniture assembler.  She noted that the Veteran worked in a factory prior to his enlistment and then post service assembled furniture, which was labor intensive work.  She noted the work performed required use of hand tools and repetitive motion.  
Her rationale was also that the Veteran's separation papers were silent for a left thumb or hand condition.  She also noted that even within a year after service there was no evidence of a left thumb and/or joint condition. 

She noted the Veteran's past medical history included rheumatic fever in 1956 and 1957.  However, she also stated that rheumatic fever is a "delayed sequela of upper respiratory infection with group A streptococcus.  Acute episodes occur 2 to 3 weeks after infection."  She also cited to medical evidence showing that rheumatic fever is characterized by nonsuppurative inflammatory lesions involving primarily the heart, joints, subcutaneous tissues, and central nervous system.  Accordingly, she opined that a spurring of the DIP joint of the left thumb was less likely than not secondary to his rheumatic fever.  

A separate VA examiner also provided an opinion in March 2013.  The examiner also related the Veteran's thumb arthritis to aging.  The examiner's rationale was that the Veteran's service treatment records did not reveal injuries which would predispose him to arthritis and he was not diagnosed with arthritis in service.  He specifically cited to the April 1956 examination where the Veteran denied prior injuries, joint pain, or arthritis.  He also noted absence of any osteoarthritis at the Veteran's age would be rare.  

A preponderance of the competent probative evidence weighs against the Veteran's assertion that his left hand arthritis is related to service.  The evidence of record includes the Veteran's testimony and statements asserting continuity of symptoms with respect to arthritis since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.

The Board finds credible the Veteran's report that he experiences left hand pain and decreased limitation of motion.  The Board also finds credible the Veteran's statement and testimony that he was treated for rheumatic fever post service.  

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his arthritis is related to service.  There are no complaints in service of left hand pain, nor was a left hand disorder diagnosed.  The Veteran himself denied arthritis or joint pain on multiple medical examinations in service.  

Finally, no medical examiner has linked the claimed condition to service.  To the contrary, the March 2014 examiners specifically opined that the Veteran's left thumb arthritis was not related to service.  Unfortunately, this evidence weighs against the Veteran's contentions that his arthritis is related to service.

Here, the Board finds that the reported lay history of left hand pain in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the medical evidence of record in service failing to diagnose a left hand disorder, the treatment post service for rheumatic fever, and the March 2014 VA examiners' opinions.   

With regard to the presumption of arthritis, there is no evidence the Veteran had arthritis in his left hand within one year of service.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for arthritis for the left hand is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


